        Case 4:82-cv-00866-DPM Document 5618 Filed 06/01/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                           PLAINTIFF

V.                                   NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL.                                                                  DEFENDANTS

EMILY MCCLENDON, ET AL.                                                          INTERVENORS


                   PULASKI COUNTY SPECIAL SCHOOL DISTRICT’S
                    BRIEF IN SUPPORT OF ITS MOTION IN LIMINE
                    REGARDING UNITARY AREAS IN DISCIPLINE

       Pulaski County Special School District (“PCSSD”) hereby submits this brief in support of

its Motion in Limine Regarding Unitary Areas in Discipline (the “Motion”) and states as follows:

       PCSSD has yet to be declared completely unitary in the area of discipline. Section F of

Plan 2000 pertains to discipline and contains subsections F(1) through F(6). In 2011, Judge Brian

S. Miller made findings of substantial compliance with sections F(2) and F(6). See Dkt. No. 4507

at 63. In addition, in 2008, the Office of Desegregation Monitoring (“ODM”) reported to the Court

that PCSSD had met its obligations under sections F(2), F(4), and F(5). See Dkt. No. 5531 at 2.

Accordingly, PCSSD respectfully requests an order precluding the presentation of evidence,

testimony, or proof about Plan 2000 sections F(2), F(4), F(5), and F(6) because PCSSD has been

declared compliant in these subsections.

       Judge Miller found PCSSD to be compliant with Section F(2) of Plan 2000. Section F(2)

requires that, not later than 45 days after the approval of Plan 2000, PCSSD was to propose criteria

for: (1) identifying teachers and other staff who are experiencing problems which require attention,

(2) identifying schools that have atypically high discipline rates, and (3) identifying schools that
        Case 4:82-cv-00866-DPM Document 5618 Filed 06/01/20 Page 2 of 3



have atypically high racial disparities in discipline. In 2011, Judge Miller found that, although

PCSSD had not met the 45-day deadline, criteria were developed and provided to the Intervenors.

See Dkt. No. 4507 at 63. Judge Miller further recognized that the Intervenors acknowledged

receiving these criteria in their proposed findings of fact and conclusions of law. See id.; see also

Dkt. No. 4470 at 25 (quoting the criteria and stating that “[t]he criteria required by Part 2 of the

Plan were available as of October 2000.”).

       Judge Miller also found PCSSD to be compliant with section F(6), which requires that

PCSSD follow certain policies in the Handbook for Student Conduct and Discipline. The relevant

handbook provisions have been institutionalized in PCSSD’s policies since 2000 and continue

today. In 2011, Judge Miller concluded “Pulaski County has complied with this subsection.” See

Dkt. No. 4507 at 68-69. As such, the Court need not engage in fact finding on this issue as PCSSD

has clearly met its obligations under Plan 2000.

       On July 18, 2019, in preparation for this upcoming trial, the Court requested that court-

appointed expert Margie Powell prepare a series of summary reports covering “each area to be

tried.” See Dkt. No. 5502 at 2. The reports were designed “to assist the Court and the parties” and

were to cover each area where PCSSD “remain[ed] under supervision.” Id. On October 18, 2019,

Ms. Powell’s report to the Court concerning discipline at PCSSD stated that in 2008 ODM had

found PCSSD compliant with sections F(2), F(4), and F(5). See Dkt. No. 5531 at 2. As a result

of ODM’s 2008 finding, Ms. Powell declined to even include those subsections in her 2019 report.

Id. Because of this, should the Court require evidence on these subsections, the Court will not

have had the benefit of Ms. Powell’s objective reporting.

       Accordingly, because PCSSD has been declared compliant with subsection F(2), F(4),

F(5), and F(6) of Plan 2000, PCSSD respectfully requests that its Motion be granted and that this
        Case 4:82-cv-00866-DPM Document 5618 Filed 06/01/20 Page 3 of 3



Court issue an order in limine precluding the presentation of evidence, testimony, or proof

regarding these subsections by any party.


                                            Respectfully submitted,


                                            Amanda G. Orcutt (2019102)
                                            M. Samuel Jones III (76060)
                                            Devin R. Bates (2016184)
                                            MITCHELL, WILLIAMS, SELIG,
                                              GATES & WOODYARD, P.L.L.C.
                                            425 West Capitol Avenue, Suite 1800
                                            Little Rock, Arkansas 72201
                                            Telephone: (501) 688-8800
                                            Facsimile: (501) 688-8807
                                            E-mail: aorcutt@mwlaw.com
                                                     sjones@mwlaw.com
                                                     dbates@mwlaw.com



                                            Attorneys for Pulaski County Special School
                                            District

Dated: June 1, 2020
